             Case 2:19-cr-00323-RFB-NJK Document 51 Filed 01/13/21 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   BRIAN WHANG
     Assistant United States Attorney
 4   501 Las Vegas Blvd., South, Ste. 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336 / Fax: (702) 388-6418
     brian.whang@usdoj.gov
 6
     Representing the United States of America
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00323-RFB-NJK

10                            Plaintiff,
                                                       STIPULATION TO CONTINUE MOTION
11   TONY NIVONGSO,                                               HEARING

12                           Defendant.                                (Second Request)

13

14
             IT IS HEREBY STIPULATED AND AGREED, by and between, the United States of
15
     America, through the undersigned, and Raquel Lazo, Assistant Federal Public Defender, counsel
16
     for defendant Tony Nivongso, that the Motion Hearing re: Motion to Suppress currently
17
     scheduled on January 19, 2021 at 9:00 a.m., be vacated and continued to a date and time
18
     convienent to the Court, but no sooner than fourteen (14) days.
19
             This stipulation is entered into for the following reasons:
20
             1.      A necessary witness is unavailable to testify on January 19, 2021.
21
             2.      Defendant is in custody and does not object to the continuance.
22
             3.      The parties agree to the continuance.
23
             4. This is the second request for a continuance of the motion hearing.
24

                                                       1
            Case 2:19-cr-00323-RFB-NJK Document 51 Filed 01/13/21 Page 2 of 3



 1          DATED this 12th day of January, 2021.

 2
     NICHOLAS A. TRUTANICH
 3   UNITED STATES ATTORNEY

 4                /s/ Brian Whang                                /s/ Raquel Lazo

 5   BRIAN WHANG                                    RAQUEL LAZO, AFPD
     Assistant United States Attorney               Counsel for Defendant William Adams
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    2
            Case 2:19-cr-00323-RFB-NJK Document 51 Filed 01/13/21 Page 3 of 3


                                   UNITES STATES DISTRICT COURT
 1
                                       DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                      Case No. 2:19-cr-00323-RFB-NJK
                      Plaintiff,
 4
             vs.                                        ORDER
 5
     TONY NIVONGSO,
 6                        Defendant.

 7

 8                                            ORDER

 9        IT IS THEREFORE ORDERED that the motion hearing currently scheduled for

10   January 19, 2021 at 9:00 a.m., be vacated and continued to ____February 4, 2021________at
                                                                    ______________

11   9:00 A.M. in LV Courtroom 7C before Judge Boulware, II. Defendant to appear by video-

12    conference at proceedings.

13
           DATED this _________
                         13th day of January, 2021.
14

15
                                               RICHARD F. BOULWARE, II
16                                             UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

                                                   3
